Exhibit 10.5

 

RESTRICTED STOCK UNIT AGREEMENT

 

SAJAN, INC.

2014 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, made effective as of this ___ day of ___________, 20___, by and
between Sajan, Inc., a Delaware corporation (the “Company”), and
_____________________ (“Participant”).

 

WITNESSETH:

 

WHEREAS, Participant on the date hereof is an Employee, Director of, or
Consultant to the Company or one of its Subsidiaries; and

 

WHEREAS, the Company wishes to grant a restricted stock unit award to
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2014 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock unit award to Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.           Grant of Restricted Stock Unit Award; Term. The Company hereby
grants to Participant on the date set forth above a restricted stock unit award
(the “Award”) for ________ (_________) restricted stock units on the terms and
conditions set forth herein. Each restricted stock unit shall entitle the
Participant to receive either one share of the Company’s Common Stock or a cash
payment in accordance with Paragraph 3 below.

 

2.           Vesting of Restricted Stock Units.

 

a.           General. The restricted stock units subject to this Award shall
vest according to the following schedule:

 

Specified Date or Achievement   Number of Units (each, a “Vesting Time”)   that
Vest       [Exact time/procedures for certifying achievement should be
determined when Award is approved and specified in this Section]   [To be
completed]

 

 

 

 

b.           Termination of Relationship. If Participant ceases to be [an
Employee] [a Consultant] [a Director] of the Company or any Subsidiary at any
time during the term of the Award, for any reason, this Award shall terminate
and all restricted stock units subject to this Award that have not vested shall
be forfeited by Participant.

 

3.           Issuance of Shares or Payment. Upon each Vesting Time, the Company
shall cause to be issued and delivered to Participant a stock certificate (or,
upon request and if permitted in the Administrator’s discretion, an entry to be
made in the books of the Company or its designated agent) representing that
number of shares of Common Stock which is equivalent to the number of restricted
stock units that have vested, less any shares withheld for payment of taxes as
provided in Section 4(e) below, and shall deliver such certificate to
Participant. Until the Vesting Time, Participant shall not be entitled to vote
the shares of Common Stock represented by such restricted stock units, shall not
be entitled to receive dividends attributable to such shares of Common Stock,
and shall not have any other rights as a stockholder with respect to such
shares.

 

Alternatively, the Company may, in its sole discretion, pay Participant a lump
sum payment, in cash, equal to the Fair Market Value of that number of shares of
Common Stock which is equivalent to the number of restricted stock units that
have vested, subject to the withholding provisions of Section 4(f) below. Such
Fair Market Value shall be determined as of each Vesting Time. If the Company
makes such cash payment, the Participant shall not be entitled to vote the
shares of Common Stock represented by such restricted stock units, shall not be
entitled to receive dividends attributable to such shares of Common Stock, and
shall not have any other rights as a stockholder with respect to such shares,
whether before or after the Vesting Time.

 

The Company will issue shares of Common Stock or make a cash payment pursuant to
this Award as soon as practicable following the applicable Vesting Time, but in
no event beyond 2 ½ months after the end of the calendar year in which the
Vesting Time occurs.

 

4.           General Provisions.

 

a.           Employment or Other Relationship. This Agreement shall not confer
on Participant any right with respect to continuance of employment or any other
relationship by the Company or any of its Affiliates, nor will it interfere in
any way with the right of the Company to terminate such employment or
relationship. Nothing in this Agreement shall be construed as creating an
employment or service contract for any specified term between Participant and
the Company or any Affiliate.

 

b.           280G Limitations. Notwithstanding anything in the Plan, this
Agreement or in any other agreement, plan, contract or understanding entered
into from time to time between Participant and the Company or any of its
Subsidiaries to the contrary (except an agreement that expressly modifies or
excludes the application of this Paragraph 4(b)), the vesting of this Award
shall not be accelerated in connection with a Change of Control to the extent
that such acceleration, taking into account all other rights, payments and
benefits to which Participant is entitled under any other plan or agreement,
would  constitute a "parachute payment" or an "excess parachute payment" for
purposes of Code Sections 280G and 4999, or any successor provisions, and the
regulations issued thereunder; provided, however, that the Administrator, in its
sole discretion and in accordance with applicable law, may modify or exclude the
application of this Paragraph 4(b).

 

2

 

 

c.           Securities Law Compliance. Participant shall not transfer or
otherwise dispose of the shares of Common Stock received pursuant to this Award
until such time as the Company and its counsel shall have determined that such
transfer or other disposition will not violate any state or federal securities
laws. Participant may be required by the Company, as a condition of the
effectiveness of this Award, to give any written assurances that are necessary
or desirable in the opinion of the Company and its counsel to ensure the
issuance complies with applicable securities laws, including that all Common
Stock subject to this Award shall be held, until such time that such Common
Stock is registered and freely tradable under applicable state and federal
securities laws, for Participant’s own account without a view to any further
distribution thereof; that the certificates (or, if permitted, book entries) for
such shares shall bear an appropriate legend or notation to that effect; and
that such shares will be not transferred or disposed of except in compliance
with applicable state and federal securities laws.

 

d.           Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the shares
of Common Stock of the Company (through merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unvested restricted stock units subject to this Award (i.e.,
Participant shall have such “anti-dilution” rights under the Award with respect
to such events, but shall not have “preemptive ” rights).

 

e.           Shares Reserved. The Company shall at all times during the term of
this Agreement reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

f.            Withholding Taxes. To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes attributable to this
Award are withheld from any amounts payable by the Company to Participant. If
the Company is unable to withhold such federal and state taxes, for whatever
reason, the Participant hereby agrees to pay to the Company an amount equal to
the amount the Company would otherwise be required to withhold under federal or
state law prior to the issuance of any certificates (or, if permitted, book
entries) for the shares of Common Stock subject to this Award. Subject to such
rules as the Administrator may adopt, the Administrator may, in its sole
discretion, permit Participant to satisfy such withholding tax obligations, in
whole or in part, by delivering shares of the Company’s Common Stock, including
shares of Common Stock received pursuant to this Award, having a Fair Market
Value, as of the date the amount of tax to be withheld is determined under
applicable tax law, equal to the statutory minimum amount required to be
withheld for tax purposes. In no event may Participant deliver shares having a
Fair Market Value in excess of such statutory minimum required tax withholding.
Participant’s election to deliver shares or to have shares withheld for this
purpose shall be made on or before the date that the amount of tax to be
withheld is determined under applicable tax law, and shall be irrevocable as of
such date if approved by the Administrator. Such election shall comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3, if
applicable.

 

3

 

 

g.           Nontransferability. No portion of this Award that has not vested
may be assigned or transferred, in whole or in part, other than by will or by
the laws of descent and distribution.

 

h.           2014 Equity Incentive Plan . The Award evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All capitalized terms in this Agreement not defined herein shall have the
meanings ascribed to them in the Plan. The Plan governs this Agreement and, in
the event of any questions as to the construction of this Agreement or in the
event of a conflict between the Plan and this Agreement, the Plan shall govern,
except as the Plan otherwise provides.

 

i.            Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended,
Participant will execute any lock-up agreement the Company and the
underwriter(s) deem necessary or appropriate, in their sole discretion, in
connection with such public offering.

 

j.            Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of issued but unvested restricted stock units so as to comply
with any state securities or Blue Sky law limitations with respect thereto, the
Board of Directors of the Company shall accelerate the vesting of this
restricted stock unit award, provided that the Company gives Participant 15
days’ prior written notice of such acceleration. Notice shall be deemed given
when delivered personally or when deposited in the United States mail, first
class postage prepaid and addressed to Participant at the address of Participant
on file with the Company.

 

k.          Affiliates. Participant agrees that, if Participant is an
“affiliate” of the Company or any Affiliate (as defined in applicable legal and
accounting principles) at the time of a Change of Control (as defined in Section
1(f) of the Plan), Participant will comply with all requirements of Rule 145 of
the Securities Act of 1933, as amended, and the requirements of such other
applicable legal or accounting principles, and will execute any documents
necessary to ensure such compliance.

 

4

 

 

l.            Stock Legend. The Administrator may require that the certificates
for any shares of Common Stock issued to Participant (or, in the case of death,
Participant’s successors) under this Agreement shall bear an appropriate legend
to reflect the restrictions of Paragraph 4(c) and Paragraphs 4(i) through 4(k)
of this Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(c) or
Paragraphs 4(i) through 4(k).

 

m.           Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Participant and any
successor or successors of Participant permitted by this Agreement. This Award
is expressly subject to all terms and conditions contained in the Plan and in
this Agreement, and Participant’s failure to execute this Agreement shall not
relieve Participant from complying with such terms and conditions.

 

n.           Choice of Law. The law of the state of Delaware shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state’s conflict of laws rules.

 

o.           Severability. In the event that any provision of this Plan shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been
included.         

 



p.          Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court of [·], select an arbitrator.
Arbitration will be conducted pursuant to the provisions of this Agreement, and
the commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be [·].

 



***Signature Page Follows***

 

5

 

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

  SAJAN, INC.       By:         Its:             Participant

 

[Signature Page to Restricted Stock Unit Agreement]

 

6

 

